Fourth Court of Appeals
                               San Antonio, Texas
                                     January 14, 2015

                                   No. 04-14-00809-CR

                               EX PARTE Jorge GARCIA

                From the 144th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2000CR5603W
                   Honorable Andrew Wyatt Carruthers, Judge Presiding

                                         ORDER

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on January 14, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2015.

                                             _____________________________
                                             Keith E. Hottle, Clerk